DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a resin" in line 2 and 20.  Is the second instance referring back to the first instance? If so please clarify. 
Claim 4 recites the limitation "a resin" in line 3 and lines 2 and 20 of claim 1.  Are they all referring back to same resin? If so please clarify. 
Claim 5 recites the limitation “a resin” in line 4 and lines 2 and 20 of claim 1. Are they all referring back to same resin? If so please clarify. 
Claim 2 is dependent of claim 1, thus it carries similar deficiency as claim 1. 
Claim 7 recites the limitation “a resin” in lines 2, 4, 20 and 22. Are they all referring to same resin? If so please clarify. 
Claim 8 is dependent of claim 7, thus it carries similar deficiency as claim 7.
Claim 9 recites the limitation “a resin” in line 3 and lines 2, 4, 20, 22 of claim 7. Are they all referring to same resin? If so please clarify. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jörg Mayer (WO 2017/005721 A1) (hereinafter Mayer) for citation US Pub. No.: 2018/0111325-A1 is used.
Regarding claim 1, Mayer anticipates a method of bonding a first composite material (1) containing reinforcement (corresponding to reinforcing fiber) and impregnated with thermoplastic resin and a second composite material (2) containing reinforcement and impregnated with a thermoplastic resin (¶0038, ¶0043, ¶0061), the method comprising: 
placing, on a surface of the first composite material (1), a plurality of protruding members (31) each including a plurality of protrusion protruding in mutually different direction (Fig. 2); 
placing the second composite material at a location of the surface of the first composite material, the location being where the protruding members are placed (Fig. 2)
introducing the protruding members into a first interior of the first composite material and a second interior of the second composite material to bring the first composite material and the second composite material into contact with each other (¶0063-¶0065; Fig. 3); and
curing the resin with the first composite material and the second composite material are each impregnated in a state where the protruding members are introduced in the first interior and the second interior to bond the first composite material and the second composite material, wherein the placing the protruding member (31) includes forming on the surface of the first composite material, a protruding member layer (12) in which the plurality of the protruding members are included in a resin (12).
Regarding claim 2, Mayer anticipates the resin with which the first composite material and the second composite material are each impregnated is a thermoplastic resin (¶0061), the introducing includes heating and melting the resin with which the first composite material (¶0038) and the second composite material are each impregnated to introduce the protruding members into the first interior of the first composite material and the second interior of the second composite material, and the curing includes cooling the resin with which the first composite material and the second composite material are each impregnated to cure the resin (¶0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jörg Mayer (WO 2017/005721 A1) (hereinafter Mayer).
Regarding claim 4, Mayer discloses the profile body can be made of wire, rod, metal or polymer that is not liquefiable or that is liquefiable only at a substantially higher temperature than both, the materials of the first and second objects (¶0006). Mayer further discloses the use of reinforcing fibers and polymers to make firs and second object. Thus, the use of polymer and reinforcing fibers to make composite material is taught by Mayer. The profile body needs to be stronger than first and second materials. Thus, it would have been obvious to use reinforcing fibers with appropriate polymer to make profile body as taught by Mayer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746